Citation Nr: 0906154	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher initial rating for peptic ulcer 
disease, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2007, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007.   

The Board notes that the January 2007 rating decision granted 
service connection for a peptic ulcer with a noncompensable 
rating.  The RO subsequently issued a March 2007 rating 
decision in which in increased the rating to 10 percent 
effective June 28, 2006 (the date of receipt of the claim).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veteran indicated on his June 2007 substantive Appeal (VA 
Form 9) that he wished to present testimony at a Board 
hearing at the RO (Travel Board hearing).  Consequently, the 
Veteran must be afforded an opportunity to present testimony 
at a Board hearing as requested.   

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




